214 Ga. 194 (1958)
104 S.E.2d 127
MALONEY
v.
BALKCOM, Warden.
20048.
Supreme Court of Georgia.
Submitted May 12, 1958.
Decided June 4, 1958.
John A. Maloney, pro se.
Eugene Cook, Attorney-General, E. Freeman Leverett, Assistant Attorney-General, J. Max Cheney, Deputy Assistant Attorney-General, contra.
HEAD, Justice.
The bill of exceptions in the present case shows the following waiver: "I, the undersigned attorney of record for defendant in error, hereby acknowledge receipt of a copy of the foregoing bill of exceptions prior to presentation thereof to the judge for certification, and further waive the right to be heard on the question as to whether or not the bill of exceptions is correct and complete and approve the same as correct and complete as to the facts therein stated. This the 16th day of February, 1958." The bill of exceptions was certified by the trial judge on February 26, 1958. This waiver of notice prior to presentation to the trial judge for certification, in compliance with Code (Ann.) § 6-908.1, does not dispense with service of the bill of exceptions, or waiver thereof, as required by Code § 6-911, as amended by Ga. L. 1953, Nov.-Dec. Sess., pp. 440, 456. There is no return of service, or acknowledgment or waiver thereof, on the bill of exceptions, and this court has no jurisdiction of the writ of error. Newton v. Bailey, 208 Ga. 415 (67 S. E. 2d 239); Branham v. Branham, 209 Ga. 373 (72 S. E. 2d 713); Barbaree v. Coffin, 212 Ga. 370 (92 S. E. 2d 860).
Writ of error dismissed. All the Justices concur.